Citation Nr: 0336516	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  95-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder including post-traumatic stress 
disorder.

2.  Entitlement to service connection for a fracture of the 
nose.

3.  Entitlement to service connection for a fracture of the 
left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1986 to June 
1993.

The veteran appeals from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).

The Board is dismayed by the delay and confusion in a claim 
for service connection for seizure disorder.  Although the 
Board does not have jurisdiction with regard to this issue, 
the following statement summarizes its procedural history and 
raises points for the RO's contemplation.

The 1993 claim was not adjudicated until 2002, and the 
veteran was apparently confused about the procedural posture 
of his claim during much of that time.  The October 1994 
rating, under the heading "DECISION:" listed the results of 
the adjudication of seven issues.  For two, the RO found, 
"service connection is established."  For five, the RO 
found, "service connection is not established."  The rating 
decision stated on page three that the "rating as to service 
connection for Seizures [sic] Disorder is deferred pending 
further development."  The October 1993 notice to the 
veteran about the rating decision informed him of the two 
issues granted and the three denied; it was silent about the 
seizure claim; the rating decision was enclosed.  When the 
veteran filed a notice of disagreement (NOD) with "your 
decision of denial," including seizure disorder in the list 
of denials with which he disagreed, the RO issued a statement 
of the case (SOC) that listed entitlement to service 
connection for seizure disorder among the issues.  Under the 
heading "DECISION:" the SOC stated that service connection 
for seizures is deferred pending further action.

In September 2000, the RO informed the veteran by letter that 
adjudication of the claim for service connection for seizure 
disorder was deferred, but the issue was 


included as part of the appeal he initiated in November 1994 
due to administrative oversight.  The letter informed him 
that his NOD of November 1994 was invalid as to seizure 
disorder, because the claim had not been adjudicated and the 
claim was still pending.  The RO informed the veteran that he 
would be notified of the decision on the pending claim.  In 
December 2000 the veteran requested a hearing, which he did 
not get.  In September 2002, the RO adjudicated and denied 
the claim.  The file shows no further action on the claim.

The above proceedings potentially raise the question of 
whether use of the same operative language for claims denied 
and for the claim deferred in the October 1994 rating 
decision renders the rating a denial notwithstanding the 
subsequent language of deferral.  They potentially raise the 
question whether the veteran's November 1994 NOD was a 
disagreement with a failure to adjudicate under the rulings 
in Garlejo v. Brown, 10 Vet. App. 229 (1997) and Isenbart v. 
Brown, 7 Vet. App. 537 (1995).  They potentially raise a 
question of the validity of the August 2002 rating decision 
in light of the then-pending request for a hearing when the 
claim for seizure disorder was also still pending.  These 
matters are referred to the RO for consideration and action 
as appropriate.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran requested a hearing in a statement in support of 
claim that the RO received December 18, 2000.  A notation of 
the VA form 8, Certification of Appeal, indicates that the 
requested hearing was canceled by the veteran.  A review of 
the claims folder shows nothing from the veteran indicating 
that he had cancelled his request for a hearing.  The RO has 
not afforded the veteran that hearing, which is his right.  
38 C.F.R. § 3.103(c) (2003).

The veteran contends that he suffers PTSD.  There are 
diagnoses of PTSD of record.  The veteran has, however, 
reported that he was assaulted by fellow soldiers while in 
service.  This raises the matter of PTSD precipitated by 
personal assault, 
 which should invoke the procedures for developing evidence 
in such cases.  See M21-1, Part III.  The record contains 
some military personnel records, but not the veteran's 
proficiency and conduct marks, which can be relevant evidence 
is claims of PTSD based on personal assault.

In February 2001, the veteran told a VA psychiatric examiner 
that he has dreams about the Persian Gulf, because he was in 
the infantry and they experienced explosion of bombs.  It is 
unclear whether he was asserting that exposure to explosions 
precipitated PTSD.  He did not respond to the RO's October 
1993 request for information about the events in service that 
precipitated PTSD.  In light of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and its implementing regulation, 
38 C.F.R. § 3.159 (2003), he should be requested to report 
where, when, and under what circumstances he was exposed to 
bomb explosions an advised of his obligation to cooperate 
with the inquiry.  38 C.F.R. § 3.159(c)(2)(i) (2003).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Any notice given the 
veteran pursuant to section 5103(b)(1) 
must satisfy the timing requirements of 
the statute as articulated in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  Schedule the veteran for the hearing 
he requested in December 2000.  See 
38 C.F.R. § 3.103(c) (2003).

3.  Request the veteran to report the 
time, place, and unit and persons 
involved when he was exposed to bomb 
explosion while stationed in the Persian 
Gulf.  Inform the veteran of his 
obligation to cooperate with the request 
for information.  38 C.F.R. 
§ 3.159(c)(2)(i) (2003).  If the veteran 
produces verifiable information, further 
develop the record to verify the 
occurrence of any event he reports.

4.  Develop the veteran's claim for 
service connection for psychiatric 
disorders including PTSD as based on 
personal assault, e.g., obtain service 
records of proficiency and conduct.  See 
VA Manual M21-1, Part III.

5.  Readjudicate the claims at issue, and 
determine whether the veteran's claim, or 
any part of it, may now be allowed.  If 
none may, provide the veteran and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




